Citation Nr: 0310055	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently rated 10 percent disabling.

2.  Entitlement to service connection for sleep apnea with 
fatigue claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active duty from October 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
sleep apnea with fatigue, claimed as due to undiagnosed 
illness.  That decision also granted service connection for 
migraine headaches and assigned a 10 percent evaluation.  The 
veteran disagrees with the level of disability assigned.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
which was not considered by the RO, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Additionally, the Board notes that the most recent VA 
examination assessing the veteran's headaches was in October 
1998.  The Board is unable to assess the current severity and 
frequency of the veteran's headaches without a more current 
examination.  

In a July 2000 statement, R. Dunaway, M.D., stated that the 
veteran "has headaches of such severity and frequency that 
at this time, he is not a suitable candidate for full-time 
employment."  Dr. Dunaway did not comment on the frequency 
of the veteran's headaches and no records of the veteran's 
treatment from Dr. Dunaway have been associated with the 
claims file.  These records should be obtained.

A request for medical information dated November 2000 from 
the Social Security Administration (SSA) is contained in the 
claims file, showing that the veteran filed an application 
for disability benefits.  It is unclear whether he is 
currently receiving disability benefits.  The veteran should 
be contacted and asked if he is receiving SSA disability 
benefits and if so, the determination and any records relied 
on in making that determination should be associated with the 
claims file as these may be relevant to the veteran's claim 
for increased rating.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Inform the veteran 
that he may submit prescription receipts 
showing the frequency of medication taken 
to treat his headaches.

2.  Obtain all records of treatment 
relating to the veteran's headaches and 
sleep apnea from the VA Outpatient Clinic 
in Orlando, Florida from September 1999 
to the present.

3.  After obtaining the necessary release 
with the veteran's cooperation, the RO 
should obtain any records of treatment 
for the veteran from R. Dunaway, M.D., 
relating to treatment for the veteran's 
headaches and sleep apnea.  

4.  Ask the veteran if he is in receipt 
of Social Security Administration (SSA) 
disability benefits.  If so, contact SSA 
to obtain the determination of disability 
and any medical records relied upon in 
making that determination.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of disability from headaches.  The 
examiner should examine the veteran and 
the medical history provided by the 
veteran and contained in the claims 
folder and provide an assessment of the 
frequency of the veteran's prostrating 
attacks, if possible.  The examiner 
should first note whether the veteran's 
headaches are "prostrating" and if so 
whether these headaches average one in 2 
months, once a month or are very frequent 
and completely prostrating and prolonged.  
Forward the claims folder to the examiner 
for review prior to the examination.  

6.  The RO should readjudicate the issues 
of entitlement to an increased rating for 
headaches, and service connection for 
sleep apnea with fatigue claimed as due 
to undiagnosed illness.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the September 2000 
supplemental statement of the case.  

7.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




